Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 1 of 13




              EXHIBIT B
      Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD PageReceived
                                                                     2 of 13and E-Filed for Record
                                        EXHIBIT B - 1                                                 6/29/2020 9:44 AM
                                                                                               Melisa Miller, District Clerk
                                                                                              Montgomery County, Texas
                                                                                               Deputy Clerk, Julia Meyer
                                        20-06-07588
                                  NO.


PEAKDAY KEP and NARYSYNUON KEP                     X                          IN THE


VS.                                      X       Montgomery County - 410th Judicial District Court




CAPITOL ONE BANK (USA), N.A.                       X                 MONTGOMERY
COUNTY, TEXAS


                     PLAINTIFFS’ ORIGINAL PETITION


TO THE COURT:


        Now comes Peakday Kep and Narysynuon Kep, Plaintiffs herein and file

their Original Petition complaining of Capitol One Bank (USA), N.A.,

Defendant herein, and would show as follows:


Discovery


   1. Discovery should be at Level 1


Parties


   2. Plaintiffs Peakday Kep and Narysynuon Kep are individuals residing in

        Montgomery County, Texas.
   3. Defendant Capitol One Bank (USA), N.A. is a national bank doing

        business in Montgomery County, Texas.


Venue and Jurisdiction
   Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 3 of 13
                                  EXHIBIT B - 1




  4. Venue is proper in Montgomery County, Texas as all or a majority of the

     operative facts occurred in Montgomery County, Texas.
  5. This Court has jurisdiction of the parties and the amount in

     controversy.


Service


  6. Defendant Capitol One Bank (USA), N.A. should be served with process

     by serving its president Jory A. Berson, or any vice-president or any

     other officer or official:
           Jory A. Berson, President
           1680 Capital 1 Drive
           McLean, VA 22102


Factual Allegations


  7. Plaintiffs are husband and wife who had obtained a credit card account

     (account ending in 3569) with Defendant for personal purposes. At all

     times material the agreement with Defendant involved the community

     estate of the Plaintiffs.
  8. Although Plaintiffs continued making payments to Defendant

     purchases through the credit care Defendant terminated the

     agreement and, on information and belief, assigned the account to an

     unknown entity.
  9. At the direction of Defendant, or with the compliance of Defendant, a

     derogatory engtry was tendered to one or more credit reporting

      agencies.
  10. Sometime during the contractual relationship between the parties an

     unknown third party hacked the computer system of Defendant and,

     on information and belief, the personal data of Plaintiffs was
   Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 4 of 13
                                   EXHIBIT B - 1




      compromised. Although Plaintiffs have attempted to discover the

      extent of the breach, Defendant has not been forthcoming, and

      Plaintiffs have been forced to take measures to protect their personal

       data.
   11. Defendant has charged Plaintiffs for unnecessary fees and charges

      which are not allowed according to the agreement between Plaintiffs

      and Defendant.
   12. On or about July 2019 hacker accessed the personal date of Plaintiffs

      which were kept by Defendant exposing Plaintiffs’ sensitive personal

      data to unknown persons/parties.


                    CAUSE OF ACTION

Breach of Contract


   13. As a direct result of Defendant’s actions as set out above Defendant

      has breached the agreement with Plaintiffs by (1) terminating the

      agreement and refusing to accept payments and (2) charging Plaintiffs

      additional non-contractual fees and charges.


Breach of Fiduciary Duty


   14. Defendant has breached its fiduciary duty to preserve and protect

      Plaintiffs’ personal data by failing to maintain such personal data safe

      and secure from hackers.


Slander of Credit
    Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 5 of 13
                                      EXHIBIT B - 1




   15. By reporting inaccurate and/or misleading information to be reported

      to one or more credit reporting agencies Plaintiffs’ credit standing has

      been damaged by Defendant’s wrongful acts.


Violations of Federal Fair Debt Collections Act/Texas Finance Code


   16. Defendant has violated the following consumer protections:
       a. Tex.Fin.Code Ann. Sections 392.304(a)(8); 392.301.(a)(3);
       b. 15 U.S.C. Sections 1692g; 1692e(11); 16922(8)


Damages


   17. As a direct result of Defendant’s acts and/or omissions Plaintiffs have

      sustained economic damages in an amount more than $2,000 but less

      than $5,000.00.


                          JURY TRIAL DEMANDED


PRAYER             Plaintiffs pray that Defendant be cited to appear and

answer herein; that upon final hearing Plaintiffs have and recover of

Defendant for all claims; for attorney fees, for costs of court; pre- and post-

judgment interest.


      Plaintiffs pray for general relief.


                                                      Respectfully submitted,


                                                      /s/   William M. Walls


                                                      William M. Walls
                                                      SBN 20795100
                                                      2927 Broadway
                                                      Houston, TX 77017
Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 6 of 13
                              EXHIBIT B - 1




                                              281.772.8068
                                              williammwalls@gmail.com
                                              Attorney for Plaintiffs
     Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD PageReceived
                                                                    7 of 13and E-Filed for Record
                                            EXHIBIT B - 2                                         8/3/2020 9:19 AM
                                                                                          Melisa Miller, District Clerk
                                                                                         Montgomery County, Texas
                                                                                            Deputy Clerk, Jeff Fiore

                                    CASE NO. 20-06-07588

PEAKDAY KEP and NARYSYNUON KEP,                  §     IN THE DISRICT COURT OF
                                                 §
               Plaintiffs                        §
                                                 §
v.                                               §     MONTGOMERY COUNTY, TEXAS
                                                 §
CAPITOL ONE BANK, (USA), N.A.,                   §
                                                 §
               Defendants                        §     410TH JUDICIAL DISTRICT

                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF THE COURT:

       COMES NOW, CAPITAL ONE BANK (USA), N.A., erroneously named as “CAPITOL

ONE BANK (USA), N.A.,” Defendant in the above entitled and numbered cause and files this its

Original Answer and Affirmative Defenses to Plaintiffs’ Original Petition and shows the Court as

follows:

                                                 I.

                                     GENERAL DENIAL

       As permitted under the Texas Rules of Civil Procedure governing lawsuits of this nature,

Defendant CAPITAL ONE BANK (USA), N.A. denies generally the allegations contained in

Plaintiffs’ Original Petition and demand strict proof thereof by a preponderance of the evidence in

accordance with Rule 92 of the Texas Rules of Civil Procedure.

       Defendant, CAPITAL ONE BANK (USA), N.A. expressly reserves the right to timely

amend its pleadings in accordance with Rule 63 of the Texas Rules of Civil Procedure.




                                                 1
    Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 8 of 13
                                              EXHIBIT B - 2




                                                  II.

                                   AFFIRMATIVE DEFENSES

       As permitted under the Texas Rules of Civil Procedure, and without waiving the foregoing

General Denial, Defendant CAPITAL ONE BANK (USA), N.A. further pleads the affirmative

defenses as follows:

                                FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

       1.       Plaintiffs’ Original Petition and each and every cause of action contained therein

fails to state a claim upon which relief can be granted.

                            SECOND AFFIRMATIVE DEFENSE
                       (Compliance with Laws, Statutes and Regulations)

       2.       Defendant is informed and believes, and on that basis alleges that it has complied

with all applicable state and federal laws, statutes and regulations, and therefore cannot be held

liable for any alleged damages suffered by Plaintiffs.

                                THIRD AFFIRMATIVE DEFENSE
                                    (Acts of Third Parties)

       3.       Without waiver of any of the denials contained herein, Defendant asserts that, if

Plaintiffs sustained any damages, which Defendant denies, such damages were proximately caused

by the acts or omissions of other persons, firms, or corporations.

                               FOURTH AFFIRMATIVE DEFENSE
                                  (Plaintiffs’ Own Conduct)

       4.       Damages or injuries, if any, suffered by Plaintiffs’ are attributable to Plaintiffs’ own

conduct, deeds, acts, words and omissions, and not to any conduct, deeds, acts, words or omissions

of Defendant.




                                                   2
     Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 9 of 13
                                             EXHIBIT B - 2




                                FIFTH AFFIRMATIVE DEFENSE
                                     (Failure to Mitigate)

       5.      Plaintiffs have failed to mitigate their damages, if any.

                                SIXTH AFFIRMATIVE DEFENSE
                                     (No Attorneys’ Fees)

       6.      Plaintiffs are entitled to no attorneys’ fees.

                              SEVENTH AFFIRMATIVE DEFENSE
                                (Excuse, Waiver and Discharge)

       7.      Defendant alleges that it has performed all conditions, covenants, and obligations

imposed upon it as to Plaintiffs, if any, with the exception of those conditions, covenants and

obligations that have been excused, waived or discharged by Plaintiffs’ conduct.

                               EIGHTH AFFIRMATIVE DEFENSE
                                       (Prior Breach)

       8.      Plaintiffs are barred from any legal or equitable relief under each of the purported

causes of action in their Original Petition, by virtue of their prior breach of the alleged agreements.

                                NINTH AFFIRMATIVE DEFENSE
                                         (Consent)

       9.      Plaintiffs’ Original Petition, and each cause of action alleged therein, is barred by

Plaintiffs’ consent.

                               TENTH AFFIRMATIVE DEFENSE
                                      (Performance)

       10.     Plaintiffs are barred from recovery because Defendant sufficiently performed any

and all duties and obligations it owed to Plaintiffs.




                                                  3
    Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 10 of 13
                                             EXHIBIT B - 2




                            ELEVENTH AFFIRMATIVE DEFENSE
                               (Good Faith and Fair Dealing)

       11.     Plaintiffs breached their covenant of good faith and fair dealing. To the extent any

liability is held against Defendant, Defendant is entitled to a set-off against such liability by the

damages to Defendant caused by said conduct.

                             TWELFTH AFFIRMATIVE DEFENSE
                                  (Statute of Limitations)

       12.     Plaintiffs’ claims are barred by the applicable statutes of limitations.

                           THIRTEENTH AFFIRMATIVE DEFENSE
                                    (Unclean Hands)

       13.     Plaintiffs are barred from obtaining any recovery on the allegations in their Original

Petition by the doctrine of unclean hands.

                           FOURTEENTH AFFIRMATIVE DEFENSE
                                  (Justifiable Conduct)

       14.     Defendant’s alleged conduct was justified under the circumstances.

                            FIFTEENTH AFFIRMATIVE DEFENSE
                                      (Good Faith)

       15.     Defendant alleges that all of its acts and/or omissions, including any oral or written

statements made by it, its agents and/or employees, were true statements of fact or honest

expressions of opinion, made in good faith and without malice.

                             SIXTEETH AFFIRMATIVE DEFENSE
                                      (Ratification)

       16.     Plaintiffs’ Original Petition, and each claim and cause of action alleged herein, is

barred by the conduct, actions and inactions of Plaintiffs under the doctrine of ratification.




                                                  4
    Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 11 of 13
                                             EXHIBIT B - 2




                          SEVENTEENTH AFFIRMATIVE DEFENSE
                                  (Estoppel & Waiver)

       17.      Plaintiffs’ claims are barred, in whole or in part, by the conduct, actions and

inactions of Plaintiffs, which amount to and constitute a waiver of any right or rights Plaintiff may

or might have in relation to the matters alleged in the Original Petition.

                           EIGHTEENTH AFFIRMATIVE DEFENSE
                                     (No Damages)

       18.      Plaintiffs’ Original Petition, and each claim and cause of action set forth herein, is

barred, in whole or in part, because Plaintiffs suffered no injury as a result of any act or practice

of Defendant.

                           NINETEENTH AFFIRMATIVE DEFENSE
                                    (Contribution)

       19.      Although Defendant denies that Plaintiffs have suffered any damages, to the extent

that damages have been suffered, independent third parties or their agents owe contribution for

any damages alleged to have been suffered by Plaintiffs.

                            TWENTIETH AFFIRMATIVE DEFENSE
                              (Not Knowing/Willful/Intentional)

       20.      Plaintiffs’ Original Petition, and each claim and cause of action alleged therein is

barred, in whole or in part, on the grounds that Defendant’s conduct was not knowing, willful or

intentional.

                          TWENTY-FIRST AFFIRMATIVE DEFENSE
                                  (No Duty/No Breach)

       21.      Defendant alleges that it breached no duty and/or obligation arguably owed to

Plaintiffs under applicable law.




                                                  5
    Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 12 of 13
                                            EXHIBIT B - 2




                          TWENTY-SECOND AFFIRMATIVE DEFENSE
                                  (Reservation of Rights)

         22.   Defendant alleges that it may have additional defenses or claims available to it of

which it is not now aware. Defendant reserves the right to assert additional defenses or cross-

claims, counterclaims, or third-party claims as may be revealed to be appropriate through

discovery or otherwise.

         WHEREFORE, Defendant, CAPITAL ONE BANK (USA), N.A. respectfully requests that

upon final disposition of this case that the Plaintiffs take nothing by reason of their allegations

against the Defendant and that the Court grant the Defendant such other and further relief, at law

or in equity, as may be necessary and appropriate under the circumstances.

Dated:         August 3, 2020

                                             Respectfully submitted,

                                             CONNER & WINTERS, LLP

                                              /s/ David H. Herrold
                                             David H. Herrold
                                             State Bar No. 24107029
                                             4000 One Williams Center
                                             Tulsa, Oklahoma 74172
                                             Telephone: (918) 586-5711
                                             Facsimile: (918) 586-8547
                                             dherrold@cwlaw.com
                                             and
                                             Douglas M. Selwyn
                                             State Bar No. 18022250
                                             808 Travis Street, 23rd Floor
                                             Houston, Texas 77002
                                             Telephone: (713) 650-3850
                                             Facsimile: (713) 650-3851
                                             dselwyn@cwlaw.com

                                             ATTORNEYS IN CHARGE FOR DEFENDANT,
                                             CAPITAL ONE BANK (USA), N.A.,
                                             ERRONEOUSLY NAMED IN THE PETITION
                                             AS CAPITOL ONE BANK (USA), N.A.


                                                 6
       Case 4:20-cv-02718 Document 1-3 Filed on 08/04/20 in TXSD Page 13 of 13
                                                                     EXHIBIT B - 2




                                                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the above and foregoing Defendant’s Original Answer
has been forwarded via certified mail, return receipt requested, on August 3, 2020, to counsel for
Plaintiffs:

                           William M. Walls, Esq.
                           2927 Broadway
                           Houston, Texas 77017

                                                                       /s/ David H. Herrold
                                                                      David H. Herrold




Answer-General Denial (Filing Version 2020.08.03):7071140_6               7
